Marr, J.
This whole proceeding is anomalous; but we are arrested at the threshold by the want of jurisdiction, which was not disclosed in the motion, but which is apparent from the original record, and which we are compelled to notice ex propria motu.
The value of the property to which the wall belongs is not in controversy ; nor is the title to that property in any way disputed.
The plaintiff seeks to recover $498.57 with interest from judicial demand; and the three cases relied upon to support the right of appeal have no application in this case.
*125In the Succession of Renneburg, 15 A. 661, the title to a lot of ground was in dispute; in the State v. Judge, 25 A. 621, the right of relator to erect a wall on her property was contested; and in Slaughter House Co. v. Larrieux, 30 A. 798, the rights and privileges of the corporation, under its charter, were involved.
The jurisdiction of this court in ordinary civil suits is limited to cases in which the matter in dispute shall exceed $500 ; and the matter in dispute is the thing demanded in the petition. It is well settled that the interest which has accrued up to the date of the bringing of the suit must be added to the principal; but the interest which accrues after judicial demand cannot be considered in order to determine whether the amount in dispute is sufficient to give this court jurisdiction. C. P. 91; Pujol v. Correjolles, 5 Rob. 90; Mason v. Oglesby, 2 A. 793.
It is the amount due and demanded which determines the right of appeal.
This court is clearly without jurisdiction. We have no authority to proceed further on the motion of plaintiff, except to dismiss it for want of jurisdiction, as we shall do, without expressing any opinion on its merits.

The motion is therefore dismissed; and the ride is discharged at the costs of the mover.